Title: From John Adams to John Marshall, 18 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 18 1800

I received last night & have read this morning the copy of your letter to Mr. King inclosed in your favor of the 9th. I know not how the subject could have been better digested. An idea has occurred to me, which I wish you would consider. Ought not something to be said to Mr. King about the other board, that I mean in London. We understand it no doubt all along, that those commissioners are to proceed & their awards to be payed. But should not something be expressed concerning it, in this new arrangement, whether by explanations or a composition for a gross sum. Can it be stipulated that the gross sum, if that should be accepted should be paid in whole or in part to American claimants before the board in London, in satisfaction of awards in their favor. These perhaps would loan the money to government & receive certificates in interest, as the merchants have for ships. I only hint the thing for consideration–am not much satisfied with it
With great regard &c
